Citation Nr: 0125970	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO. 00-09 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a July 27, 1984 decision, in which the Board of 
Veterans' Appeals denied entitlement to service connection 
for rheumatoid arthritis and arthritis of the right knee with 
total right knee replacement, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability, involves clear and unmistakable error.

2.  Whether an August 20, 1991 decision, in which the Board 
of Veterans' Appeals denied entitlement to an effective date 
prior to September 25, 1989, for the assignment of a 40 
percent evaluation for a shell fragment wound to the right 
thigh with muscle damage (Group XIV) and residuals of a 
compound comminuted fracture of the right femur, involves 
clear and unmistakable error.




REPRESENTATION

Moving Party Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  He died on January [redacted], 1998.  The moving party is the 
veteran's surviving spouse.  In an Appellant's Brief dated 
May 2000, the moving party's representative submitted a claim 
on the moving party's behalf alleging clear and unmistakable 
error (CUE) in July 27, 1984 and August 20, 1991 decisions of 
the Board of Veterans' Appeals (Board). 


FINDINGS OF FACT

1.  In a decision issued on July 27, 1984, the Board denied 
the veteran entitlement to an effective date prior to 
September 25, 1989, for the assignment of a 40 percent 
evaluation for a shell fragment wound to the right thigh with 
muscle damage (Group XIV) and residuals of a compound 
comminuted fracture of the right femur.

2.  In a decision issued on August 20, 1991, the Board denied 
the veteran entitlement to service connection for rheumatoid 
arthritis and arthritis of the right knee with total right 
knee replacement, and entitlement to a total rating for 
compensation purposes based on individual unemployability.

3.  The moving party was not a party to the Board's July 27, 
1984 and August 20, 1991 decisions.


CONCLUSION OF LAW

The moving party does not have legal standing to secure 
review of the Board's July 27, 1984 and August 20, 1991 
decisions based on clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 20.1400, 
20.1401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party claims that the Board committed clear and 
unmistakable error (CUE) in its July 27, 1984 and August 20, 
1991 decisions, when it denied the veteran entitlement to an 
effective date prior to September 25, 1989, for the 
assignment of a 40 percent evaluation for a shell fragment 
wound to the right thigh with muscle damage (Group XIV) and 
residuals of a compound comminuted fracture of the right 
femur, entitlement to service connection for rheumatoid 
arthritis and arthritis of the right knee with total right 
knee replacement, and entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Based on this assertion, the moving party seeks revision of 
these decisions based on a finding of CUE.

A decision by the Board is subject to revision on the grounds 
of CUE.  If the evidence establishes such error, the prior 
decision shall be reversed or revised.  38 

U.S.C.A. § 7111(a).  Under 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2001), the Board has been granted the authority to 
revise a prior Board decision on the grounds of CUE.  A claim 
in which review is requested under the new statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2000). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  


38 C.F.R. § 20.1403(a) (2000).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Board, on its own motion, or a party to the Board 
decision, may request review of a Board decision based on 
CUE.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a) (2001).  
The term "party" means any party to the proceeding before 
the Board that resulted in the final Board decision which is 
the subject of the motion for review.  38 C.F.R. § 20.1401(b) 
(2001). 

In this case, the veteran, who died in January 1998, was the 
appellant in the Board's July 27, 1984 and August 20, 1991 
decisions.  The veteran's spouse, the moving party, was not a 
party in either decision.  Consequently, she has no legal 
standing to secure a review of these decisions based on CUE.  
38 C.F.R. §§ 20.1400(a), 20.1401(b); see also Haines v. West, 
154 F.3d 1298 (Fed. Cir. 1998) (a veteran's CUE claim under 
section 38 U.S.C. § 5109A asserting CUE in a disability 
determination of the Secretary under 38 U.S.C. Chapter 11 
does not survive the veteran's death).  Regulations are 
clear.  Inasmuch as the evidence does not establish that the 
moving party was a party to the Board's July 27, 1984 and 
August 20, 1991 decisions, the moving party's claims must be 
dismissed.  



ORDER

The motion is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

